Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.  No claims were amended but an IDS was submitted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  



Allowable Subject Matter

Claims 1, 2, 7-9, 14-16, and 21-32 are allowed. The following was presented in the previous Notice of Allowance mailed 29 March 2021.  

Novelty over prior art.
The independent claims of the present invention recite methods and a system for directing people in a Virtual Reality (VR) via smell by delivery an aroma by intensity and nostril.    
Jin et al. (US Patent Application Publication No. 2018/0071425 A1 – Hereinafter Jin) teaches leading via delivering an aroma.  
Fateh (US Patent Application Publication No. 2018/0286351 A1 – Hereinafter Fateh), teaches purchasing a product in VR with scents. 
Basso et al. (US Patent Application Publication No. 2013/0024756 A1 – Hereinafter Basso) teaches different merchants in a VR.  
Tomizuka (US Patent Application Publication No. 2019/0043264 A1 – Hereinafter Tomizuka) teaches a threshold scent.  
Madrigal, Alexis, Researchers Want to Add Touch, Taste and Smell to Virtual Reality, 04 March 2009, wired.com, 4 pp (Hereinafter Madrigal) teaches scents in VR.
May, Gareth, Fifth Sense: The next stage of VR is total sensory immersion, 17 May 2017, wareable.com, 8pp (Hereinafter May) teaches scents in VR.
Bolton, Adam, VR smells aren't just for porn, they're coming to games too, 20 January 2017, cnet.com, 9pp (Hereinafter Bolton) teaches scents in VR.
Howard, Terrance (WO 2010/124074 – A1 Hereinafter Howard) teaches scents in VR.  

The prior art (considering previously cited art and the recently submitted IDS) teaches all the concept of the claims, however the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art 

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite methods and a system for directing people in a Virtual Reality (VR) via smell by delivery an aroma by intensity and nostril.      
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  Sending and receiving data to deliver an aroma for directing individuals but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681